DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
Claims 1-20 are currently pending.
Claims 13-20 have been withdrawn.
Claims 1-12 are currently rejected.
Claims 1-6 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Koyama et al., CN 103429547 A
Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Kurachi et al., WO 2012/132328 A1.

Election/Restrictions
	Applicants’ request rejoinder of the withdrawn claims once independent claim 1 is found allowable.  The Examiner will favorable consider rejoinder at that time.

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over by Koyama et al., Chinese Patent Publication CN 103429547 A.
A machine-generated translation of CN 103429547 A accompanied the previous action.  In reciting this rejection, the examiner will cite this translation.
	Koyama et al. disclose a substrate glass having the following composition in terms of mole percentages: SiO2 55-80, Al2O3 8-20, B2O3 0-8, MgO >0-15, CaO 0-20, SrO 0-15, BaO 0-10, ZrO2 0-5, TiO2 0-5, ZnO 0-5, P2O5 0-3, SnO2 0.03-0.15, where the total SnO2+Fe2O3 is 0.05-0.2, and Li2O+Na2O+K2O is 0.01-0.5.  See Abstract and the entire specification, specifically, paragraphs [0015]-[0058] and [0110]-[0143]. Koyama et al. disclose the glass has a devitrification temperature of less than 1280°C. See paragraph [0028]. Koyama et al. disclose the glass sheet has a coefficient of thermal expansion of 28-50 x 10-7/°C. See paragraph [0060]. Koyama et al. discloses the glass substrate has a thermal shrinkage (or compaction) of 3-<70 ppm. See paragraphs [0029] and [0147]-[0150]. Koyama et al. discloses that in order to achieve the low thermal shrinkage the glass has a controlled cooling rate. cooling rate of 30 to 300°C/min. See paragraphs [0069]-[0071] and [0169]. The compositional ranges of Koyama et al. are sufficiently specific to anticipate the glass as recited in claims 1-6 and 8-12. See MPEP 2131.03. Furthermore, Koyama et al. disclose Examples 1-3, 5, 12-14, and 16-34, which anticipate the compositional ranges of claims 1 and 8. See Tables in paragraphs [0171]-[0175].
However, Koyama et al. does not disclose the glass substrate’s properties in the same terms as the instant claims. 

One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Koyama et al. overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
Since the composition of the reference is the same as those claimed herein it follows that the glasses of Koyama et al. would inherently possess the properties recited in claims 1-6, and 8-12. See MPEP 2112.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over by Kurachi et al., International Patent Publication WO 2012/132328 A1.
A machine-generated translation of WO 2012/132328 A1 accompanied the previous action.  In reciting this rejection, the examiner will cite this translation.
	Kurachi et al. disclose a substrate glass having the following composition in terms of mole percentages: SiO2 55-75, Al2O3 5-15, B2O3 5-17, MgO 0-10, CaO 0-10, SrO 0-5, BaO 0-1, ZnO 0-6, TiO2 0-3, CeO2 0-10, SnO2 0-1, Fe2O3 is 0-5, Li2O 0.6-4, Na2O 0-1, and K2O 0-1.  See Abstract and the entire specification, specifically, paragraphs [0018] and [0022]-[0053]. Kurachi et al. disclose the glass has a devitrification temperature of 950-1150°C. See paragraph [0056]. Kurachi et al. disclose the glass has a coefficient of thermal expansion of 32-40 x 10-7/°C. See paragraph [0057]. The compositional ranges of Kurachi et al. are sufficiently specific to anticipate the glass as recited in claims 1-12. See MPEP 2131.03. Furthermore, Kurachi et al. disclose Examples 1-23 and Comparative Examples 1-7, which anticipate the compositional ranges of claims 1, 7, and 8. See Tables 1-3.
However, Kurachi et al. does not disclose the glass substrate’s properties in the same terms as the instant claims. 
Therefore, in the alternative to the § 102 rejection the reference discloses a composition that has overlapping ranges of components with the instant claimed glass, and overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05. The claims are considered anticipated or in the alternative the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date to have selected the overlapping portion of the range disclosed by the prior art because overlapping ranges have been held to be a prima facie case of obvious, see In re Malagari, 182 U.S.P.Q 549. 
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Kurachi et al. overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
Since the composition of the reference is the same as those claimed herein it follows that the glasses of Kurachi et al. would inherently possess the properties recited in claims 1-6, and 8-12. See MPEP 2112.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
12 March 2022